Citation Nr: 0103350	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for claudication of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was before the Board in February 1999 when it was 
remanded to the RO for further development.


REMAND

In a statement dated September 20, 1999, the veteran 
indicated that he had "additional information upon 
request," relative to his appeal.  The VA has not 
subsequently requested that the veteran provide this 
additional evidence, and the Board is uncertain as to whether 
all additional available evidence relevant to the appeal has 
been obtained.

The record also shows that although a video conference 
hearing before the undersigned Member of the Board was 
conducted in September 1998, wherein the veteran voluntarily 
waived his right to an in-person hearing before the Board, 
the veteran requested a "face-to-face" hearing in a 
September 1999 statement.  This request is construed as a 
motion the undersigned herein grants based on demonstration 
of good cause pursuant to 38 C.F.R. § 20.1304(b) (2000) as it 
implies the discovery of evidence/testimony that was not 
available as the time of the video conference hearing in 
September 1998.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 

things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit all additional 
available evidence in his possession, to 
include as referenced in his 
September 20, 1999 statement, that he 
believes is relevant to the adjudication 
of his appeal.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 

106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case, which reflects RO consideration 
of all additional evidence, and provided 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board's jurisdiction for further 
appellate review.  

4.  The RO should schedule the veteran 
for an in-person hearing at the local RO 
before a traveling Member of the Board, 
unless otherwise indicated.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




